Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment is made for this reply filed on 03/09/2021 in reply to the non-final action mailed on 12/09/2020. Claim 1 has been amended. Claim 55 is new. Claims 1, 4-16, 54 and 55 are present for examination.

Maintained - Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-19, 21, 54, now including claim 55 are rejected as directed to a naturally occurring correlation between naturally occurring biological phenomena comprising angiogenesis-associated disorder and the level of threonyl-tRNA synthetase (TARS).The combination of steps recited in the claims taken as a whole, including taking a sample and measuring TARS molecule levels by immunological assay such as ELISA, determination of mRNA or DNA, or Mass Spectrometry, aminoacylation assay etc. (claim 15 and 16) or activity (claim 6-10) are not sufficient to qualify as patent-eligible practical application as the claims cover every substantial practical application of the correlation.
The instant claims appear to lie within the "four corners" of the decision promulgated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 566 U.S., 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo), wherein the court determined that the claims at issue were drawn to a law of nature "wherein the level of 6-thiguanine less than about 230 pmol per 8x108 red blood cells indicates a need to increase the amount of said drug subsequently administered to the subject and wherein the level of 6-thiguanine 
The claims of the instant invention conclude with a similar relationship between a naturally occurring correlation between naturally occurring biological substances comprising a TARS molecule, and any angiogenesis associated disorder. Based upon consideration of all of the relevant factors.
With respect to the claims as a whole, claim 7 is held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101. Dependent claims 8-10 when analyzed as a whole, are patent ineligible under35 U.S.C. § 101 because the additional recited limitation (s) fail(s) to establish that the claim (s) is/are not directed to an abstract idea, as detailed below: the claims provide no further active method steps which would render the claimed methods significantly more than a law of nature, or an abstract idea combined with conventional steps such as performing an ELISA assay, measuring levels of mRNA or DNA etc. In determining patent eligibility the following analysis are considered:
Step 1) Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claims are directed to a process.
Step 2A) Is the claim directed to a Law of Nature, Natural Phenomenon or an Abstract Idea (Judicially Recognized Exceptions)?
Yes the claims are directed to a natural phenomenon i.e. that subjects with angiogenesis-associated conditions have varied levels/ratio of TARS.
Step 2B) Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
No, the only actual physical method steps of claims 1, 15, and 16 are the "obtaining" and/or "measurement" steps of the levels of TARS in a subject (which appears to be a routine way of measuring proteins or enzymes).

Applicants argue:
"…Applicant submits that claim 1 as amended obviates the rejection because the combination of steps of claim 1 as amended provide practical application steps beyond identification of a naturally occurring correlation that are sufficient to qualify as 
Claim 1 as amended further specifies the active method step (d) involving identifying whether a subject has, continues to have, or is at risk of having a disorder associated with increased TARS activity based in part on (i) comparing a subject’s sample to a normal control level, or (ii) to a disease control level. The former, step (d)(i), requires active processing and evaluation of subject and control samples, allows identification of whether or not the subject has increased TARS activity and therefore has or is at risk of developing a disorder associated with increased TARS activity, and may be used to make an initial diagnosis for a subject.

Applicant's argument is carefully considered but not found persuasive because the comparing in step (c) does not provide additional elements that amount significantly more than the Judicial Exception. In this case an increased TARS level in angiogenesis is naturally elevated in a subject. Furthermore part d(i) is also a comparison method that is based on a correlation between the disease and the level of TARS thus does not amount to significantly more than the Judicial Exception.

Applicants further argue:

 "…The decision of whether and how to treat a subject diagnosed according to step (d)(i) is then practically applied according to steps (e)(i) or (e)(ii), and the selected therapeutic regimen is actively administered according to step (f). The latter, step (d)(ii), requires active processing and evaluation of subject and control samples, allows identification of whether or not the subject continues to have increased TARS activity, and serves to identify disease progression, stasis, or regression in a subject previously determined to have increased TARS activity. The decision of whether and how to treat a subject diagnosed according to step (d)(ii) is then practically applied according to steps of (e)(i) or (e)(ii), and the selected therapeutic regimen is actively administered according to step (f). Applicant submits that executing the method of claim 1 as amended involves significantly more than identifying a natural correlation, because it requires collection, processing, and evaluation of subject and control samples; comparison of subject sample levels against control sample levels to determine a subject’s disease status, disease progress, or treatment progress; practical application of a determination of whether and how to treat a subject; and administration of an appropriate therapeutic regimen, including monitoring of treatment progress, and potentially administering a different therapeutic regimen…"

This is because the claims of the instant claims conclude with a similar relationship between a naturally occurring correlation between naturally occurring biological substances namely a TARS molecule, and any angiogenesis associated disorder. 
	Based upon consideration of all of the relevant factors the level of the TARS protein, a disorder associated to angiogenesis is similar to treatment of a disease associated with the level of 6-thiguanine as stated in the decision promulgated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 566 U.S., 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo), wherein the court determined that the claims at issue were drawn to a law of nature. Furthermore the treatment is dependent of the level of a naturally occurring in the subject to be treated and therefore are similar to a relationship between a naturally occurring biological substances comprising a TARS molecule, and an angiogenesis disorder. Claim 55 does not add any further limitation that 


Conclusion: No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	June 17, 2021